Citation Nr: 1723183	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for left ankle, left knee, and low back disabilities.

In June 2011, during the pendency of the present appeal, the Veteran properly appointed the American Legion as her new representative, thereby revoking her previous representative, the North Carolina Division of Veterans Affairs.  See 38 C.F.R. § 14.631(f)(1).  In May 2012, during the pendency of the present appeal, the Veteran properly appointed Disabled American Veterans (DAV) as her new representative, thereby revoking her previous representative, the American Legion.  Id.  

This matter has been previously remanded by the Board in February 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The issue of entitlement to service connection for a cervical spine condition (claimed as an upper back condition) was raised in the October 2009 initial claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran has a current qualifying disability characterized by left ankle pain that manifested to a compensable degree during a six month period since service, which has not been attributed to a known clinical diagnosis.

3. The Veteran has a current qualifying disability characterized by left knee pain that manifested to a compensable degree during a six month period since service, which has not been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability have been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2. The criteria for service connection for a left knee disability have been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Aside from the general statutes and regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claims - Analysis

In October 2009, prior to her discharge from service, the Veteran filed a service connection claim for a left ankle disability and a left knee disability, as relevant.

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Veteran has submitted a July 2009 post-deployment health assessment indicating that she served in Iraq from January 2009 to July 2009.  In addition, she has consistently reported service in Iraq.  See VA treatment records, October 2009 Report of Medical History, reflecting examiner's notation that she had discussed medical issues with a provider in Iraq; November 2009 contract VA examination, and September 2015 VA psychiatric examination report.  Thus, the Board finds that she is a Persian Gulf veteran.


I. Left Ankle Disability Claim

Turning to the evidence, on an October 2009 Report of Medical History upon separation from service, the Veteran selected the box indicating that she had had painful or swollen joints, with an explanation that she had a twisted ankle in 2007, with a swollen joint.  Service treatment records indicate that she was treated in July and August 2008 for left ankle pain.   

Since service, the Veteran has experienced left ankle pain and instability, which has not been attributed to a known clinical diagnosis.  

The Veteran was afforded a pre-discharge VA contract examination in November 2009.  Range of motion of the left ankle was within normal limits, without pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner diagnosed chronic recurrent left ankle sprain, currently resolved.  There were no current residuals.  A November 2009 x-ray report indicated that there was no evidence of a fracture or other significant bone, joint, or soft tissue abnormality of the left ankle.  She separated from service in January 2010.

The Veteran was afforded a VA examination in April 2016.  The VA examiner noted that the Veteran had been diagnosed with a left lateral collateral ligament sprain in May 2008.  She reported current symptoms of a sensation of spontaneous laxity, including with sudden standing or arising from squatting.  She also reported having constant and unremitting left lateral ankle pain just inferior to the malleolus.  X-rays revealed no degenerative changes, no fracture, and no bony abnormality of the talar dome.  Range of motion was normal.  The VA examiner opined that there were no objective findings to support a diagnosis of a left ankle disability.  

In September 2016, the Veteran stated that she had sought medical attention for her left ankle during and after service, and continued to go to physical therapy at the VA.  She indicated that numerous x-ray and MRI reports had not detected any left ankle injury.  The Veteran reported that she experienced agonizing pain in the left ankle, and had to keep her left leg elevated at times to help relieve the pain.  She maintained physical therapy exercises throughout the years, took pain killers, and had bought "countless braces and bands" to help her stability.  She was also given shoe inserts by her VA physical therapist.  She reported being unable to run, walk at a fast pace, climb stairs without trouble, wear certain shoes, or do some things with her children due to her left ankle disability.  She was not able to walk on elevated or uneven terrain or lift heavy items.  When she sat on a low level, like on the ground, it was hard for her to stand up.  Sometimes her ankle would roll and sharp pains ensued.  If she sat too long, her walking would be affected after standing up. 

As indicated above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. §  3.317 (a)(2)(i)(A). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, joint pain.  38 C.F.R. §  3.317 (b).  Nexus evidence is not required. Gutierrez, 19 Vet. App. at 10.  

Based on the evidence, the Board finds that the Veteran has had objective indications of chronic left ankle pain that have existed for six months or more.  There is no evidence in the record to indicate that the Veteran has a currently diagnosed disease or injury of the left ankle.

The regulations provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  

When 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's left ankle disability do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for a 10 percent disability rating by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59 , for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  38 C.F.R. § 4.71a (2016).  The Veteran's medical treatment records, lay statements, and VA examination reports thoroughly document complaints of left ankle pain and instability.  The Veteran is competent to report any observable symptoms including painful limitation of left ankle motion.

For the reasons stated above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed left ankle pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.
.

II. Left Knee Disability Claim

The October 2009 Report of Medical History shows the Veteran's report of having had painful or swollen joints.

During the pre-discharge VA contract examination in November 2009, her left knee was examined.  She reported that her left knee began to bother her when she sprained her left ankle in 2007.  She reported weakness, stiffness, and pain in her knee, occurring intermittently.  It was brought on by physical activity.  Sometimes she could not bend her knee, or stand or walk very far.  It would sometimes affect her left hip.  On examination, she had full range of motion of the left knee, without pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays results showed normal findings.  The VA examiner opined that there was no diagnosis for the left knee condition, because there was no pathology to render a diagnosis.  She separated from service in January 2010.

The Veteran was afforded a VA examination in April 2016.  She reported that she had knee issues due to an ankle injury, but was unsure as to the time of onset.  She stated that she had never sought treatment.  She reported pain on the inferior aspect of both patellae, occurring daily with walking over 60 minutes.  She stated that with cessation of walking for an unclear period of time symptoms would resolve.  On examination, range of motion was normal, without pain.  Joint stability testing was normal.   There was no meniscus condition.  No effusion or edema was noted.  There was no crepitation.  Range of motion was full and smooth, without clicks or catching.  Patella track and palpation were normal.  Imaging studies were normal.  The VA examiner opined that there were no objective findings to support a diagnosis of a left knee disability.  

In September 2016, the Veteran stated that her left knee disability had worsened over time.  

The Board finds that the criteria for a 10 percent disability rating by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59 , for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  38 C.F.R. § 4.71a (2016).  The Veteran's medical treatment records, lay statements, and VA examination reports thoroughly document complaints of left knee pain and instability.  The Veteran is competent to report any observable symptoms including painful limitation of left knee motion.

For the reasons stated above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed left knee pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.

ORDER

Service connection for undiagnosed left ankle pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left knee pain as due to a qualifying chronic disability is granted.



REMAND

The evidence of record was sufficient to favorably adjudicate the service connection claims for left ankle and left knee claims herein.  However, as to the remaining claim on appeal, a remand is required to ensure that there is a complete record upon which to decide the claim.  

The claims file does not contain some relevant records, including the Veteran's DD-214 and the now-revoked VA 21-22 appointing the North Carolina Division of Veterans Affairs as the Veteran's representative.  In addition, it appears that the service treatment records currently in the claims file are incomplete, as the Veteran's entrance examination and pre-deployment medical records are not present.  Therefore, a remand is needed to obtain these records and associate them with the claims file.

Furthermore, an addendum is needed to clarify the etiology of the Veteran's low back disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA examination in November 2009, where x-rays revealed evidence of mild rotoscoliosis, with otherwise normal findings.  However, the VA examiner diagnosed the Veteran with thoracolumbar spine strain, currently resolved, with no current residuals, and did not address the etiology of the rotoscoliosis.  Finding this opinion inadequate, the Board remanded the claim in 2016 for an additional examination.  

The Veteran was afforded an additional VA examination in April 2016 and the examiner opined that there were no objective findings to support a diagnosis of a low back disability.  However, that opinion is inadequate in that he did not address the September 2015 private chiropractic treatment record indicating a diagnosis of subluxation of the lumbar spine or the earlier x-ray report of mild rotoscoliosis.  For these reasons, the April 2016 VA medical opinion is also insufficient, and a remand is required to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records.  All records and/or responses received should be associated with the claims file.  If no such records can be found, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record.

2. Obtain and associate with the claims file the Veteran's 
DD-214.

3. Obtain any outstanding VA treatment records and associate them with the claims file.

4. Obtain and associate with the file the now-revoked VA 21-22 appointing the North Carolina Division of Veterans Affairs as the Veteran's representative.  If this record cannot be found, a formal finding of unavailability should be sent to the Veteran and her representative, and a copy should be associated with the record

5. Then, forward the Veteran's claims folder to the VA examiner who provided the April 2016 VA examination for an addendum opinion, or, if he is unavailable, from another suitably qualified clinician. 

The need for another examination is left to the discretion of the examiner. The purpose for obtaining an addendum is to clarify the diagnosis and etiology of the Veteran's low back disability.

After reviewing the claims file again, the examiner is asked to:

a). Clarify the Veteran's currently diagnosed low back disabilities.

b).  For each low back disability currently shown, clarify whether it had its onset during active service or is otherwise related to service. 

**In doing so, specifically address the following evidence: (i) the x-ray report indicating mild rotoscoliosis in the November 2009 pre-discharge VA examination, (ii) the diagnosis of subluxation of the spine in the May 2015 private chiropractic treatment records, and (iii) the Veteran's September 2016 statement that her service duties as a 7-ton driver caused her to have a "bad back" in service and that an in-service MVA made it worse. 

c).  Provide an opinion as to whether each diagnosed low back disability is secondary to, or aggravated beyond its normal progression by, the Veteran's now service-connected left knee and ankle disabilities.  Address the Veteran's statement that she adjusts her walk on account of the pain in her knees.

A complete rationale should be provided for all proffered opinions.  

6. After completion of the above and compliance with the requested action has been ensured, adjudicate the remaining issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


